COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Lucchese Boot Co., Bartolo Mata, and          §              No. 08-14-00229-CV
 Rigoberto Gutierrez
                                               §                 Appeal from the
                      Appellant’s,
                                               §            34th Judicial District Court
 v.
                                               §            of El Paso County, Texas
 Jose Solano.
                                               §                (TC# 2007-1198)
                      Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time to file the brief

until January 12, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jeffrey B. Pownell, the Appellee’s Attorney,

prepare the Appellee’s brief and forward the same to this Court on or before January 12, 2015.

       IT IS SO ORDERED this 22nd day of December, 2014.


                                                    PER CURIAM
Before McClure, C.J., Rodriguez and Hughes, JJ.
(Hughes, J., not participating)